Title: To George Washington from Joseph Barrell, 10 January 1779
From: Barrell, Joseph
To: Washington, George


  
    Honble Sir
    Boston 10th January 1779
  
The privateer Brig Vengeance, having had the good fortune to capture the Eagle Packet from N. York for England with several officers of high rank in the British service on board; the Captain has deliverd his prisoners to the British Consel in the Bay of Biscay, and taken his receipt & Obligation that there shall be deliver’d to your Excellency in America, as many officers of equal rank; this Obligation if not already, will be forwarded to your Excellency, and I hope you will not deem it forward in me (as I am a considerable Owner of the Privateer) that I take this early opportunity to mention to your Excellency my friend and brother in Law, Colo. Saml Webb, now a prisoner in New York, where he has long suffer’d; and that this opportunity may not pass without his Exchange, even if there should not be a full Colo. amongst the prisoners (tho the Accot says there was 4 of that rank on board the packet[)] I think no one can have the least objection to this exchange, altho’ it should not be Colo. Webbs turn, when they consider that this is a private Vessel, and having fought a Valiant Battle, this favor is all that I as an owner expect to reap by it, as the packet is no doubt either retaken or lost not having yet arrived.
I submit my request to the Justice of your Excellency, & rest with firm hopes it will be granted. I am with the greatest Respect Your Excellencys Most Obedt and Very Humble Servt

  Joseph Barrell

